DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 December 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 11, the three-way valve limitations appear to draw support from the embodiment of figure 23, which para 107 indicates that the sanitizing fluid and purge fluid enter fluid flow path at a common location rather at separate locations as seen in figure 1.  Claim 1 seems to draw support from the embodiment of figure 1.  The implications of the claimed three-way valve would not result in the flow paths as described in claim 1.  Note that this 112 is necessitated by the claimed amendments to claim 1.  Further narrowing of the flow paths, specifically reciting where each path begins, in addition to adding that the sanitizing fluid flow path completely overlaps the same delivery flow path is what causes the conflict with the three way valve in claim 11.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
8.	Claims 1, 4-8, 13-15, 17, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. Publication No. 2010/0236340, hereinafter Lee) in view of Nystroem (U.S. Patent No. 3,741,687, hereinafter Nystroem).
	With respect to Claim 1, Lee discloses a fluid sampling system [see fig 1], comprising:
    a variable volume reservoir [30; para 22] moveable between a first configuration that defines a first volume for receiving a fluid sample from a container and a second configuration that defines a second volume, the first volume being larger than the second volume, the variable volume reservoir comprising a variable volume reservoir inlet [right side of 30] through which the fluid sample is received into the variable volume reservoir, and a variable volume reservoir outlet [left side of 30] through which the fluid sample is discharged from the variable volume reservoir;  [For peristaltic pump 30, the position of the roller corresponds to the first and second configurations as claimed]
   a sample collection valve [6] moveable between an open configuration and a closed configuration, the sample collection valve being coupled to a fluid outlet of the container [B-2];
   a sample delivery flow path [from 6 to 30] beginning at the sample collection valve and extending downstream to the inlet of the variable volume reservoir, the sample collection valve [6] being in fluid connection with the inlet of the variable volume reservoir when the sample collection valve is in the open configuration;
   a sanitizing fluid inlet valve [8] positioned upstream of the sample collection valve and moveable between an open configuration and a closed configuration, the sanitizing fluid inlet valve being positioned to can receive a sanitizing fluid from a sanitizing fluid source [B-3] separate from the container; and
   a sanitizing fluid flow path [from 8 to 30] beginning at the sanitizing fluid valve and extending downstream at least between the sanitizing fluid inlet valve and the inlet of the variable volume reservoir, the sanitizing fluid flow path completely overlapping the sample delivery flow path, wherein movement of the variable volume reservoir from the first configuration to the second configuration causes the fluid sample to be discharged from the variable volume reservoir, and wherein, when the sample collection valve is in the closed configuration and the sanitizing fluid inlet valve is in the open configuration, the sanitizing fluid flow path extends downstream at least from the sanitizing fluid inlet valve to the sample collection valve and from the sample collection valve to the inlet of the variable volume reservoir, and the sample collection valve is in fluid connection with the inlet of the variable volume reservoir.
Lee does not disclose that the variable volume reservoir comprises a diaphragm pump.  
However, a diaphragm pump is another type of reversible positive displacement pump.  
Nystroem discloses details of a similar fluid handler that uses a diaphragm pump [also known as a membrane pump, see fig 5, membrane 55 and spaces 74 and 56].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a diaphragm pump, which uses a variable volume reservoir, as Lee’s pump as it is another predictable and reliable example of a positive displacement pump.
With respect to Claim 4, Lee discloses further comprising: a gas delivery valve [10] moveable between an open configuration and a closed configuration; and a gas delivery flow path [from 10 to 6] extending between at least the gas delivery valve and the sample collection valve.
With respect to Claim 5, Lee discloses that when the sample collection valve is in the closed configuration and the gas delivery valve is in the open configuration, the gas delivery flow path extends at least from the gas delivery valve [10] to the sample collection valve [6] and from the sample collection valve to the variable volume reservoir [30].
With respect to Claim 6, Lee discloses that the gas delivery valve [10] is upstream of the sanitizing fluid inlet valve [8], the sanitizing fluid inlet valve is upstream of the sample collection valve [6], and the sample collection valve is upstream of the variable volume reservoir [30].
With respect to Claim 7, Lee discloses further comprising an outlet valve [2] positioned downstream of the variable volume reservoir outlet, the outlet valve being moveable between an open configuration and a closed configuration.
With respect to Claim 8, Lee discloses further comprising a control valve [1] positioned downstream of the outlet valve. 
With respect to Claim 13, Nystroem discloses that the variable volume reservoir comprises a flexible diaphragm member [54] and a housing [52] with a first area [above 54] and a second area [below 54], the flexible diaphragm member being configured to move between a first position where a first surface of the flexible diaphragm member contacts the first area of the housing and a second position where a second surface of the flexible diaphragm member contacts the second area of the housing [Note that the diaphragm flexes up and down to pump fluid].  Recall that the proposed combination of Lee and Nystroem uses Nystroem’s variable volume reservoir.
With respect to Claim 14, Nystroem discloses that the first surface of the flexible diaphragm member is generally opposite the second surface of the flexible diaphragm member.  Top and bottom surfaces of 54 are opposite one another. 
With respect to Claim 15, Nystroem discloses that the flexible diaphragm member is configured so that the second surface contacts the second half of the generally spherical housing when in the second position, the flexible diaphragm member being generally inverted when in the second position, relative to its orientation when in the first position.   Diaphragm 54 flexes up and down to pump fluid.  74 has a generally spherical upper and lower half.  
With respect to Claim 17, Lee doesn’t describe a housing around the sample collection valve, the sanitizing fluid inlet valve, and the gas delivery valve.
Nystroem discloses a similar fluid handling system where many valves and components are all in a common housing 12.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the combination of Lee and Nystroem by enclosing the fluid handling systems valves inside a common housing for the benefit of protecting all the subcomponents of the system.
	With respect to Claim 18, Lee discloses a fluid sampling system, comprising:
   a container [B-2];
   a sanitizing fluid source [B-3] separate from the container;
   a variable volume reservoir [30] moveable between a first configuration that defines a first volume for receiving a fluid sample from the container and a second configuration that defines a second volume, the first volume being larger than the second volume, the variable volume reservoir having an inlet through which the fluid sample is received into the variable volume reservoir and an outlet through which the fluid sample is discharged from the variable volume reservoir:
   a sample collection valve [6] moveable between an open configuration and a closed configuration, the sample inlet being coupled to a fluid outlet of the container;
   a sample delivery flow path [from 6 to 30] beginning at the sample collection valve and extending downstream to the inlet of the variable volume reservoir such that the sample collection valve and the inlet of the variable volume reservoir are fluidly connected when the sample collection valve is in the open configuration; 
   a sanitizing fluid inlet valve [8] configured to receive a sanitizing fluid from the sanitizing a sanitizing fluid source;
   a sanitizing fluid flow path [from 8 to 30] beginning at the sanitizing fluid inlet valve [8] and extending downstream at least between (1) the sanitizing fluid inlet valve and the sample collection valve [6] and (2) the sample collection valve and the inlet of the variable volume reservoir [30], the sanitizing fluid inlet valve being positioned upstream of the sample collection valve and the sanitizing fluid inlet being separate from the sample delivery flow path such that the sanitizing fluid inlet valve can receive a sanitizing fluid from a sanitizing fluid source separate from the container and outside the sample delivery flow path;
   a means [pump 30] for delivering the sanitizing fluid downstream along the sanitizing fluid flow path when the sample collection valve is in the closed configuration and the sanitizing fluid inlet valve and the inlet of the variable volume reservoir are fluidly connected; and
   a means [pump 30] for delivering a gas downstream along the sanitizing fluid flow path when the sample collection valve is in the closed configuration to purge the sanitizing fluid from the sanitizing fluid flow path, wherein movement of the variable volume reservoir from the first configuration to the second configuration causes the fluid sample to be discharged from the variable volume reservoir.
Lee does not disclose that the variable volume reservoir comprises a diaphragm pump.  
However, a diaphragm pump is another type of reversible positive displacement pump.  
Nystroem discloses details of a similar fluid handler that uses a diaphragm pump [also known as a membrane pump, see fig 5, membrane 55 and spaces 74 and 56].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a diaphragm pump, which uses a variable volume reservoir, as Lee’s pump as it is another predictable and reliable example of a positive displacement pump.

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee and Nystroem in further view of Kolner (U.S. Patent No. 2,835,598, hereinafter Kolner).
With respect to Claims 9 and 10, Lee does not disclose that the control valve comprises a variable back-pressure regulator or is a thermostatically-controlled valve.
Kolner discloses an outlet valve [23; column 6, lines 6-19 describe a thermostatically controlled valve to regulate back pressure] positioned downstream of the variable volume reservoir outlet, the outlet valve being moveable between an open configuration and a closed configuration. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to replace Lee’s control valve with Kolner’s thermostatically controlled valve to regulate back pressure for the benefit of adding redundancy to ensure nothing backflows from 22.
10.	Claims 16 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee and Nystroem in further view of Erickson (U.S. Patent No. 1,605,824, hereinafter Erickson).
 	With respect to Claim 16, Lee discloses using a sample collection valve  but does not disclose details of the valve such as comprising a valve stem with a tapered sealing member that moves from a first position when the sample collection valve is in the open configuration to a second position when the sample collection valve is in the closed configuration, wherein a portion of the valve stem extends into the sanitizing fluid flow path when the sample collection valve is in the second position. 
	Erickson discloses a solenoid valve that has a valve stem [6] with a tapered sealing member [5].
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Lee such that the sample collection valve comprises a valve stem with a tapered sealing member that moves from a first position when the sample collection valve is in the open configuration to a second position when the sample collection valve is in the closed configuration, wherein a portion of the valve stem extends into the sanitizing fluid flow path when the sample collection valve is in the second position for the benefit of using a well-known reliable type of valve.  
	With respect to Claim 20, the combination of Lee and Nystroem discloses using a sample collection valve  but does not disclose details of the valve such as comprising a valve stem with a tapered sealing member that moves from a first position when the sample collection valve is in the open configuration to a second position when the sample collection valve is in the closed configuration, wherein a portion of the valve stem extends into the sanitizing fluid flow path when the sample collection valve is in the second position. 
	Erickson discloses a solenoid valve that has a valve stem [6] with a tapered sealing member [5].
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the combination of Lee and Nystroem such that the sample collection valve comprises a valve stem with a tapered sealing member that moves from a first position when the sample collection valve is in the open configuration to a second position when the sample collection valve is in the closed configuration, wherein a portion of the valve stem extends into the sanitizing fluid flow path when the sample collection valve is in the second position for the benefit of using a well-known reliable type of valve.  
Response to Arguments
Applicant's arguments filed 02 December 2022 have been fully considered but they are not persuasive.
	First, the examiner wishes to point out that sections of the remarks are an incomprehensible jumble of characters, many of which are written on top of each other.  See bottom of page 8, top of page 9, bottom of page 10 and top of page 11.  The is clearly some sort of error.
	On page 8, the applicant argues that figures 1 and 23 are essentially the same and thus there is no conflict between figures 1 and 23.  The examiner doesn’t follow applicant’s point to prove this, but suspects that the 112(b) rejection is misunderstood.  There is nothing wrong with figure 23.  A 112(b) rejection is applied to claim 11 for reciting incompatible limitations from two separate embodiments.  Adding a three-way valve in the manner as described in claim 11 changes the flow paths defined in claim 1.  “the sanitizing fluid inlet value and the gas delivery valve are coupled via a three-way valve” is not seen in any embodiment.  Figure 23 replaces separate valves with a common 3-way valve.  See applicant’s specification para 107 “FIG. 23 … the sanitizing fluid (e.g., steam) and purge fluid (e.g., air) can enter into the fluid flow path 506 at a common location rather than at separate locations as shown, for example, in FIG. 1.”   Claim 4 has separate sanitizing fluid inlet valves and gas delivery valves.  If applicant intends for claim 11 to replace the required valves from claims 1 and 4 that would cause a 112(d) issue.  If applicant intends to have both a gas delivery valve and a sanitizing fluid plus with an additional three-way valve coupled between them, that would cause a 112(a) issue as this limitation isn’t present in the specification.  The applicant may wish to re-write claim 11 in independent form.
	On page 9, the applicant argues that Lee does not disclose a variable volume reservoir.  Lee explicitly discloses that pump 30 is peristaltic, which functions by changing the dimensions of a reservoir, via a roller, such that the amount of fluid inside the volume is varied.   
	On page 10, the applicant argues that the structure of the variable volume reservoir containing the diaphragm pump is both different in structure and function from a positive displacement pump and that the Examiner gives no rationale why one of ordinary skill in the art would replace the jet pump supplied by Nystroem with a diaphragm pump by vacuum in the Applicant's claim 1.  There is no vacuum in applicant’s claim 1.  The examiner’s rejection doesn’t replace Nystroem’s pump (the secondary reference) with the applicant’s diaphragm pump.  Rather, the examiner is arguing that it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Lee’s positive displacement pump (which is a form of variable volume reservoir) with another well-known positive displacement pump, specifically a common diaphragm pump, as seen in Nystroem.  If one skilled in the art needed to move fluid (the function of a pump), they wouldn’t limit themselves to only considering one type of variable volume reservoir.    
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	U.S. Patent No. 5,606,138, column 3, lines 31-33 and U.S. Publication No. 2003/0027225, para 35 both show fluid handling systems wherein  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                     /ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855